   Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 1 of 10



                       DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. CROIX

JOHN WARREN MCCOY,                        )
                                          )
                  Plaintiff,              )
            v.                            )
                                          )                 Civil Action No. 2015-0033
THE BUCCANEER, INC., AND MICHAEL          )
D. FISHER,                                )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Andrew C. Simpson, Esq.,
Emily Shoup, Esq.,
St. Croix, U.S.V.I.
        For Plaintiff

Joel H. Holt, Esq.,
St. Croix, U.S.V.I.
        For Defendants


                                  MEMORANDUM OPINION

       THIS MATTER comes before the Court on “Plaintiff’s Objections to Magistrate Judge’s

Order” (“Objection”) (Dkt. No. 12) in which Plaintiff John Warren McCoy (“Plaintiff”) objects to

an Order granting Defendants The Buccaneer, Inc., and Michael D. Fisher’s (“Defendants”)

Motion To Stay Proceedings and Compel Arbitration (“Motion to Compel Arbitration”) (Dkt. No.

7). For the reasons that follow, the Court will affirm the Magistrate Judge’s Order and stay the

matter pending arbitration of Plaintiff’s claims.

                                     I.     BACKGROUND

       This action arose out of Plaintiff’s employment at The Buccaneer Hotel, and his

termination from that employment. The Complaint advances claims brought under the Americans

with Disabilities Act, 42 U.S.C. § 12101, et seq.; the Virgin Islands Civil Rights Act, 10 V.I.C. §
   Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 2 of 10



64; the Virgin Islands Wrongful Discharge Act, 24 V.I.C. § 76; and the Virgin Islands Workers’

Compensation Act, 24 V.I.C. § 285. (Dkt. No. 1).

        Defendants filed a Motion To Compel Arbitration and Stay Proceedings pursuant to 9

U.S.C. §§ 3-4, and a corresponding Memorandum of Law in Support thereof. (Dkt. Nos. 7, 8). In

support of their Motion to Compel Arbitration, Defendants assert that Plaintiff agreed to arbitrate

all claims against The Buccaneer Hotel, as well as its officers and employees, arising out of

Plaintiff’s employment at the Hotel. (Dkt. No. 8 at 1). In opposition to Defendants’ Motion To

Compel Arbitration, Plaintiff argues that there was no “meeting of the minds” regarding the

arbitration agreement that he signed, because the agreement “does not contain any terms.” (Dkt.

No. 9 at 3) (emphasis in original). Specifically, Plaintiff claims that the arbitration agreement does

not describe, inter alia, the arbitration process, how the arbitrators are to be selected, or the forum

for arbitration. Id.

        In ruling on Defendants’ Motion to Compel Arbitration, Magistrate Judge George W.

Cannon, Jr. found that the arbitration clause contained enough terms to be enforceable and that

Plaintiff’s claims fell within the scope of the arbitration clause. (Dkt. No. 7 at 3-5). Thus, the

Magistrate Judge granted Defendants’ Motion to Compel Arbitration and stayed proceedings in

this matter pending arbitration. Id. at 4-5.

        In his Objection, Plaintiff mostly reiterates the same arguments made in his opposition to

the Motion to Compel Arbitration. (Dkt. No. 12 at 1-5). In sum, Plaintiff maintains that the

arbitration agreement is unenforceable because it does not contain terms “that direct the arbitration

process for the parties.” (Dkt. No. 12 at 5).

        In their response, Defendants argue that the arbitration clause contains the terms necessary

to make it enforceable in that it contains: 1) an agreement to arbitrate; 2) a specification that the



                                                  2
   Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 3 of 10



arbitration is binding; 3) a provision allowing enforcement of any arbitration award in court; and

4) an explanation that any arbitration would cover the employment dispute in question. Id. In

Defendants’ view, the only essential term lacking in the arbitration clause is the selection process

for appointing an arbitrator. Id. As to this issue, Defendants contend that there is no legal basis to

void the entire arbitration agreement because of this “missing” term, and that, in the event the

parties cannot agree on an arbitrator, the Court can appoint one for them. (Dkt. No. 13 at 3-4).

                         II.     APPLICABLE LEGAL PRINCIPLES

       A decision to compel arbitration and stay litigation pending its resolution is a non-

dispositive matter. Sunshine Shopping Ctr., Inc. v. LG Elecs. Panama, S.A., 2018 WL 4558982, at

*2 (D.V.I. Sept. 21, 2018) (citing V.I. Water & Power Auth. v. Gen. Elec. Int’l Inc., 561 F. App’x

131, 134 (3d Cir. 2014)). “A ruling on a motion to compel arbitration does not dispose of the case,

or any claim or defense found therein. Instead, orders granting this type of motion merely suspend

the litigation while orders denying it continue the underlying litigation.” Sunshine Shopping Ctr.,

2018 WL 4558982, at *2 (citing V.I. Water & Power Auth., 561 F. App’x at 134).

       Accordingly, in addressing Plaintiff’s Objection, the Court will review the Magistrate

Judge’s ruling under the “clearly erroneous or contrary to law” standard. See 28 U.S.C. §

636(b)(1)(A) (“A judge of the court may reconsider any [non-dispositive] pretrial matter . . . .

where it has been shown that the magistrate judge’s order is clearly erroneous or contrary to law”);

Fed. R. Civ. P. 72(a) (providing that a district judge “must consider timely objections and modify

or set aside any part of [an] order [on a non-dispositive matter] that is clearly erroneous or is

contrary to law”).

       A finding is “‘clearly erroneous’ when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a mistake



                                                  3
   Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 4 of 10



has been committed.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985) (quoting

United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). “In reviewing a magistrate

judge’s factual determinations [on a non-dispositive matter], a district court may not consider any

evidence which was not presented to the magistrate judge.” Lithuanian Commerce Corp. v. Sara

Lee Hosiery, 177 F.R.D. 205, 213 (D.N.J. 1997) (citing Haines v. Liggett Group. Inc., 975 F.2d

81, 92 (3d Cir. 1992)).

        On the other hand, district courts conduct a de novo review of a magistrate judge’s legal

conclusions on non-dispositive matters where a party objects on the basis that those conclusions

were contrary to law. Equal Employment Opportunity Comm’n v. City of Long Branch, 866 F.3d

93, 99 (3d Cir. 2017) (for a non-dispositive motion referred to a magistrate judge, district courts

“review[ ] findings of fact for clear error and [ ] review matters of law de novo”) (citation omitted).

“A ruling is contrary to law if the magistrate judge has misinterpreted or misapplied applicable

law.” Sunshine Shopping Ctr., 2018 WL 4558982, at *2 (quoting Kounelis v. Sherrer, 529 F. Supp.

2d 503, 518 (D.N.J. 2008) (internal citations omitted)). Thus, the Court will review the Magistrate

Judge’s factual findings for clear error—considering the evidence which was before the Magistrate

Judge when he made his ruling—and will conduct a de novo review of his conclusions of law.



        Prior to compelling arbitration pursuant to the Federal Arbitration Act (“FAA”), a court

must first conclude that (1) a valid agreement to arbitrate exists, and (2) the particular dispute falls

within the scope of that agreement. Flintkote Co. v. Aviva PLC, 769 F.3d 215, 220 (3d Cir. 2014).

In deciding whether to compel arbitration, courts rely on the principles of applicable state

law. See Golden Gate Nat’l Senior Care, LLC v. Addison, 2014 WL 4792386, at *13 (M.D. Pa.

Sept. 24, 2014) (citing Volt Info. Sciences, Inc. v. Board of Trustees of Leland Stanford Junior



                                                   4
    Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 5 of 10



Univ., 489 U.S. 468, 475 (1989)). 1 A “party to a valid and enforceable arbitration agreement is

entitled to a stay of federal court proceedings pending arbitration as well as an order compelling

such arbitration.” In re Pharm. Benefit Managers Antitrust Litig., 700 F.3d 109, 116 (3d Cir. 2012)

(quotation marks omitted); see 9 U.S.C. §§ 3-4.

       “The Virgin Islands Supreme Court has not expressly adopted the common law rule for

formation of a valid contract.” Valentin v. Grapetree Shores, 2015 WL 13579631, at *3 (V.I.

Super. Ct. June 30, 2015). However, it has been stated that “the basic elements for what constitutes

a valid contract are so widely accepted and fundamental to the practice of law in the Virgin Islands

and every other United States jurisdiction that maintaining these elements is unquestionably the

soundest rule for the Virgin Islands.” Id. (citing Machado v. Yacht Haven U.S.V.I., LLC, 61 V.I.

373, 380 (2014)). 2 Thus, “[i]n the Virgin Islands, a valid contract requires a ‘bargain in which

there is a mutual assent to the exchange, and consideration.’” Id.; accord Sunshine Shopping Ctr.,

Inc., 2018 WL 4558982, at *7 (applying Virgin Islands law). “Assent is not measured by subjective




1
 Here, the arbitration agreement was contained in a confidentiality agreement that Plaintiff signed
as a condition of his employment at The Buccaneer Hotel on St. Croix, Virgin Islands. (Dkt. No.
9 at 1). Accordingly, the Court will apply Virgin Islands law to the instant dispute.
2
  Where prior precedent is “lacking on a common law rule, courts in the Virgin Islands must
conduct what has become known as a “Banks analysis” to determine the applicable law in the
Virgin Islands.” Halliday v. Great Lakes Ins. SE, 2019 WL 3500913, at *5 (D.V.I. Aug. 1, 2019).
The Court must first “ascertain[ ] whether any Virgin Islands courts have previously adopted a
particular rule, then identify[ ] the position taken by a majority of courts from other jurisdictions,
and finally determin[e] which approach represents the soundest rule for the Virgin Islands.” Gov’t
of Virgin Islands v. Connor, 2014 WL 702639, at *4 (V.I. Feb. 24, 2014) (citing Banks v. Int'l
Rental & Leasing Corp., 55 V.I. 967 (V.I. 2011)).)




                                                  5
   Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 6 of 10



intent, but by outward expression.” Valentin, 2015 WL 13579631, at *3. Further, “[i]n an

arbitration agreement, consideration exists where both

parties agree to be bound by the arbitration.” Id.

                                       III.   DISCUSSION

       The only issue before the Court is whether the parties’ agreement to arbitrate is valid;

specifically, whether the arbitration clause contains the necessary essential terms such that the

parties had a meeting of the minds on the agreement to arbitrate. Plaintiff objects to the Magistrate

Judge’s ruling on the grounds that the missing terms regarding “the selection of the arbitrator(s);

the selection of an arbitration service; who pays the fees; and the rules to be applied” are essential

terms, the absence of which renders the arbitration clause invalid and the Magistrate Judge’s ruling

contrary to law. (Dkt. No. 14 at 3).

       The arbitration clause, which is in paragraph 9 of the confidentiality agreement signed by

Plaintiff, provides as follows:

       9. ARBITRATION – I agree that any dispute surrounding my employment,
       including but not limited to the terms of this Agreement shall be settled by binding
       Arbitration and judgment of the award rendered by the arbitrator may be entered in
       any court having jurisdiction thereof. This arbitration agreement covers all claims
       as set forth herein between myself and the Hotel and/or its agents, directors, officers
       and employees and will continue from the time of the acknowledgement of this
       agreement by me the undersigned until it is otherwise terminated in writing by the
       agreement of both parties.

(Dkt. No. 8-1 at 3). Although Plaintiff contends that the arbitration clause is invalid because it

lacks essential terms, the Court finds otherwise.

       Plaintiff points to the absence of specific rules and procedures governing how the

arbitration is to be conducted. In Vegter v. Forecast Fin. Corp., 2007 WL 4178947, at *2 (W.D.

Mich. Nov. 20, 2007), a Michigan federal court rejected an almost identical argument to the one

Plaintiff makes here. The arbitration clause in that case was a single sentence, which stated that

                                                     6
   Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 7 of 10



“[a]ny and all disputes between the parties shall be resolved by way of binding arbitration in

Okaloosa County, Florida.” Id. at *1. The court rejected the plaintiff’s argument that the arbitration

agreement he signed was not valid, even though “it d[id] not contain ... the method for selecting

an arbitrator, the rules or procedures for the arbitration, how the costs of the arbitration will be

allocated, and how a consumer can institute arbitration proceedings.” Id. at *2 (emphasis added).

The court explained that the arbitration agreement:

       [did] not give either party authority to define the nature of the arbitral forum.
       Contrary to Plaintiff’s contentions, the absence of language conveying authority to
       define the nature of the arbitral forum is not equivalent to language that gives one
       party exclusive authority to define the arbitral forum. In the absence of language
       giving one party exclusive authority, both parties would be entitled to challenge
       any effort by the other to define the nature of the arbitral forum.

Id. at *3. The Vegter court explained that, despite the absence of various terms, the parties could

rely on gap-filling provisions provided by the FAA. Id. at *3-4.

       This Court recently applied Vegter in enforcing an arbitration clause that was similar to the

one in this case. In Solar Leasing, Inc. v. Hutchinson, 2019 WL 4576262, at *5-6 (D.V.I. Sept. 20,

2019), the parties signed an arbitration agreement, which specified only that they would try to

informally resolve the dispute; that, if informal resolution failed, they would submit to binding

arbitration; and that they had to continue to perform their contractual obligations during the

arbitration process. Despite the absence of precise rules governing arbitration, the court enforced

the arbitration agreement, explaining that the FAA and state law would permit the Court “to fill

any missing gaps in the arbitration agreement’s statement of applicable procedures.” Id. at *7 n.8;

see also In re Sprint Premium Data Plan Marketing and Sales Practices Litigation, 2012 WL

847431, at *4 (D.N.J. Mar. 13, 2012) (enforcing arbitration agreement that plaintiffs argued was

invalid notwithstanding that “there[was] no language . . . . specifying the rules governing




                                                  7
    Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 8 of 10



arbitration or the arbitration forum, let alone the required qualifications of the arbitrator.”) (internal

citation omitted). 3

        A review of the specifics of Plaintiff’s argument does not alter the Court’s conclusion.

Although Plaintiff contends that the arbitration clause fails to specify the number of arbitrators and

the manner of their selection, these arguments are unpersuasive. The arbitration clause states that

the parties agreed to binding arbitration, stating that “judgment of the award rendered by the

arbitrator may be entered in any court having jurisdiction thereof.”) (emphasis added). Consistent

with standard principles of contract interpretation, the clause’s reference to “the arbitrator” is in

the singular form and therefore unambiguously requires arbitration by only one arbitrator.

See Norman v. Schumacher Homes of Circleville, Inc., 994 N.E.2d 865, 873 (Ohio App. 2013)

(holding that an agreement to “binding arbitration by an arbitrator” required the appointment of

only one arbitrator); see also Three S Del., Inc. v. DataQuick Info. Sys., Inc., 492 F.3d 520, 532

(4th Cir. 2007) (“When the Agreement discusses the appointment of an arbitrator, it uses the term

in the singular, and it simply does not provide for disputes to be resolved by a panel of three

arbitrators.”).

        Additionally, the FAA speaks to those instances where an arbitration agreement does not

provide a method for choosing arbitrators:

        If in the agreement provision be made for a method of naming or appointing an
        arbitrator or arbitrators or an umpire, such method shall be followed; but if no

3
  Relying heavily on Alejandro v. L.S. Holding, Inc., 310 F. Supp. 2d 745, 748 (D.V.I. 2004), the
Magistrate Judge noted that while “the provision in Alejandro does refer to the rules of the
American Arbitration Association, it also lacks steps to be taken with regard to the arbitration
process, like the one at issue here.” (Dkt. No. 11 at 4). The Court recognizes, however, that because
the arbitration provision in that case referenced the rules of the American Arbitration Association,
it provided a level of guidance as to the arbitration process beyond that provided in the arbitration
agreement in this case. Plaintiff correctly hones in on this distinction in his Objection. Nonetheless,
the Magistrate Judge’s reliance on Alejandro does not change the result here. As explained above,
Vegter and Solar Leasing are on point and guide the Court in arriving at the same conclusion.

                                                    8
   Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 9 of 10



       method be provided therein, or if a method be provided and any party thereto shall
       fail to avail himself of such method, or if for any other reason there shall be a lapse
       in the naming of an arbitrator or arbitrators or umpire, or in filling a vacancy, then
       upon the application of either party to the controversy the court shall designate and
       appoint an arbitrator or arbitrators or umpire, as the case may require, who shall act
       under the said agreement with the same force and effect as if he or they had been
       specifically named therein; and unless otherwise provided in the agreement the
       arbitration shall be by a single arbitrator.

9 U.S.C. § 5 (emphasis added); see, e.g., Khan v. Dell, 669 F.3d 350, 356 (3d Cir. 2012)

(determining that 9 U.S.C. § 5 required the appointment of a substitute arbitrator when the

arbitrator designated by the parties was unavailable and the intent of the parties to use only the

chosen arbitrator was ambiguous); BP Exploration Libya Ltd. v. ExxonMobil Libya Ltd, 689 F.3d

481, 490-91 (5th Cir. 2012) (explaining that “9 U.S.C. § 5 authorizes a court to intervene to select

an arbitrator upon application of a party” and directing district court to select the arbitrator itself

if the parties were unable to agree on one); Ventive, LLC v. Caring People, LLC, 2018 WL

4954070, at *1–2 (D. Idaho Oct. 12, 2018) (utilizing 9 U.S.C. § 5 when “[t]he arbitration

agreement provision [did] not provide a method of naming an arbitrator, [but rather] simply

require[d] that one arbitrator conduct the proceedings.”); Greenway Energy, LLC v. Ardica Techs.,

Inc., 2017 WL 2210254, at *2 (D.S.C. May 17, 2017) (deciding arbitral forum and appointing

court-appointed arbitrator where arbitration clause was silent as to those issues). Thus, the absence

of an explicit arbitrator-selection method does not invalidate the arbitration agreement.

       Plaintiff relies on Davis v. Hearthstone Senior Communities, Inc., 155 So. 3d 1232, 1234

n.1 (Fla. Dist. Ct. App. 2015) and Bair v. Manor Care of Elizabethtown, PA, LLC, 108 A.3d 94,

96-98 (Pa. Super. 2015) in support of his contention that the arbitration clause at issue here is

unenforceable. Those cases, however, are distinguishable, and, in any event, would not render the

Magistrate Judge’s conclusion contrary to law. Bair turned, in part, on the fact that the arbitration

agreement was not signed by all parties, where “the agreement […] expressly require[d] the

                                                  9
  Case: 1:15-cv-00033-WAL-GWC Document #: 16 Filed: 08/28/20 Page 10 of 10



signature of both parties.” Bair, 108 A.3d at 96-98. In Davis, the nursing home produced only the

signature page of the arbitration agreement, which “contain[ed] no terms from which the court

could otherwise infer the intent of the parties[.]”

       Here, there is no dispute as to the execution of the arbitration agreement. Nor is there any

dispute that Plaintiff signed an arbitration clause in which he agreed, inter alia, that “any dispute

surrounding [his] employment shall be settled by binding Arbitration” and that the agreement

would “continue from the time of [his] acknowledgement of [the] agreement … until it is otherwise

terminated in writing by the agreement of both parties.” (Dkt. No. 8-1). Moreover, regardless of

the merits of either Davis or Bair, the legal authorities discussed above which support the

Magistrate Judge’s conclusion confirm that his ruling was not contrary to law. Accordingly, the

Court finds that the arbitration clause is enforceable.

                                            IV. CONCLUSION

       For the reasons discussed above, the Court finds that the Magistrate Judge’s Order (Dkt.

No. 11) is not contrary to law. Accordingly, the Court will affirm the Magistrate Judge’s decision.

The Court will grant Defendant’s Motion to Compel Arbitration and stay this matter pending the

arbitration proceedings.

       An appropriate Order accompanies this Memorandum Opinion.


Date: August 28, 2020                                  _______/s/_______
                                                       WILMA A. LEWIS
                                                       Chief Judge




                                                  10
